Citation Nr: 1612357	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  13-26 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether the character of the Appellant's discharge from his period of active service is a bar to the award of VA benefits based on that period of service.


ATTORNEY FOR THE BOARD

G. Slovick, Counsel











INTRODUCTION

The Appellant served on active duty between March 1989 and February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a November 2010 correspondence, the Appellant requested a de novo review from the RO, with a hearing in conjunction with that step.  He was furnished with a Decision Review Officer (DRO) letter in December 2010, but no DRO hearing was ever scheduled.  Upon request, the Appellant is entitled to such a hearing.  C.F.R. § 3.103(c)(1) (2015).  As he has not been provided a hearing, the matter must be remanded.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Appellant for a DRO hearing in accordance with his request.  The Appellant should be notified in writing of the date, time, and location of the hearing.  Once the hearing is conducted, or if the Appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




